DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Notice to Applicant
Claims 1-3, 5, 11-23, 25-27, and 30-43 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/11/2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-15, 18-23, 25-27, 30-33, and 35 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,292,762 to Fogg in view of US Patent Number 9,241,453 to Martin and US Patent Number 4,996,791 to Sprung.
Regarding claim 1, Fogg discloses a modular farm system comprising:
A hub container (service module 15), a plurality of farm containers connected to the hub container (plant grow modules 11, 12, 13, see Figure 1), and a user passageway between the hub container and each of the farm containers (column 4, lines 37-39 disclose “Aligned openings 39 cut in the opposed walls of the modules provide doors for personnel access to the grow modules”), wherein
The hub container includes a shared workspace (the interior of service module 15 as shown in Figure 1 provides a shared workspace);
Each farm container of the plurality of farm containers includes a work zone (column 6, lines 46-52 disclose “the upper surface of the air return plenum housing 33 may be used as a nursery area for starting seeds…As the seedlings grow, they may be transferred initially to the bench area 85 just above, for acclimation to the lighting and other environment conditions of the module itself”) and a grow zone located therein (plant grow gullies 61 within plant grow rack assemblies 51), a plurality of plant racks mounted for growing plants within the grow zone (grow rack assemblies 51), and a lighting system disposed in the grow zone to provide light for plants growing in the plant racks (lamps 77); and
Wherein the plurality of farm containers have an incoming water connection and outgoing drain connection in fluid connection with an irrigation system located within the modular farm system, the irrigation system configured to provide fluid to the plurality of plant racks (column 6, lines 40-45 disclose “Nutrient may be supplied to the plant grow gullies 61 from a tank 81 through supply fittings enabling movement of the plant grow rack assemblies 51 either by coupling through flexible hoses or using supply and return plumbing as shown and described in detail in the aforementioned Fogg et al application”).  
Fogg does not disclose the plant racks being plant panels.  However, this limitation is taught by Martin.  Martin discloses a modular farm system comprising a farm container 1 comprising a plurality of plant panels 40.  It would be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Martin in order to use vertical growth panels to increase the amount of plants that can be grown in each container.  
Fogg does not disclose the plurality of farm containers having a shared incoming water connection and outgoing drain connection.  However, this limitation is taught by Sprung.  Sprung discloses a modular farm system having a hub container 8 and a plurality of farm containers 4 that has water supply pipes 50 feeding nozzles 52 to produce a fine mist or cloud over the plants 54 (column 6, lines 58-62), as well as nutrient delivery system 34 to deliver nutrients to the plants (column 6, lines 20-26).  Although Sprung does not explicitly disclose where the water from water supply pipes 50 originate, water supply pipes 50 and nozzles 52 comprise an internal temperature control system, and pipes 42 and nozzles 44 comprise an external temperature control system (column 6, lines 31-57), and column 4, lines 37-41 disclose “Each of the shells over production areas 4 and immature crop development areas 6 is provided with an external spray supply system 40 consisting of a series of pipes supplying water form a source 42 preferably in the central control area 8, and feeding the water through these pipes to spray nozzles 44”.  Sprung also discloses “the systems delivering respectively carbon dioxide and nutrient solution from sources preferably located in the central control area 8 are provided for each of the production areas 4 and immature crop development areas 6” (column 6, lines 20-26).  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung to use a shared source in the central control area 8 to provide the water for the internal water supply pipes 50 as well.  Furthermore, column 7, lines 15-22 disclose the water from nozzles 52 condensing on the interior surface of shell 12 and being collected by collection pipes 58 and returned to a central location, preferably being mixed with nutrients in tanks 38, and column 8, lines 11-12 disclose “excess nutrient not required by the plants, seeds or seedlings is collected and returned to nutrient tanks 38”, and nutrient tanks 38 are shown to be located in the central hub container in Figure 2.  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung in order to have a central source and a central drain system for the water in water supply pipes 50 or the nutrient delivery system 34 so that treatment of the water and the nutrients can be can be stored and processed at one central location.

Regarding claim 2 (dependent on claim 1), Fogg discloses that the work zone in one or more of the farm containers includes one or more of a seedling station (column 6, lines 46-51 disclose “the upper surface of the air return plenum housing 33 may be used as a nursery area for starting seeds, with a bank of fluorescent lights 83 being provided for illumination of the seedlings.  As the seedlings grow, they may be transferred initially to the bench area 85 just above”), nutrient solution sensors, nutrient canisters (nutrient tanks 27 and 81), a control panel (column 4, lines 17-18 disclose “nutrient tanks 27, associated pump and control equipment”), and air handling unit (air-handling units 17, 18, 19).
Fogg does not explicitly disclose nutrient solution sensors.  However, column 4, lines 17-18 disclose “nutrient tanks 27, associated pump and control equipment”.  It would be obvious to a person having ordinary skill in the art to use nutrient solution sensors as a known type of control equipment to control the amount and level of the nutrients being supplied to the plants.  

Regarding claim 3 (dependent on claim 1), Fogg disclose the work zone in one or more of said farm containers including a seedling station for the germination of seeds.  Column 6, lines 46-51 disclose “the upper surface of the air return plenum housing 33 may be used as a nursery area for starting seeds, with a bank of fluorescent lights 83 being provided for illumination of the seedlings.  As the seedlings grow, they may be transferred initially to the bench area 85 just above”.

Regarding claim 5 (dependent on claim 3), Fogg as modified by Martin further teaches the seedling station including a trough to hold seedlings (Figure 2 of Fogg shows containers for seedlings beneath lights 83 and on bench area 85, and Martin provides a teaching to use sprouting trays 85 for seedlings that comprise troughs) and a nutrient dosing system configured to provide a flow of a liquid nutrient solution to the seedlings in the trough (from nutrient tank 81).  

Regarding claim 11 (dependent on claim 1), Fogg as modified by Martin further teaches the plurality of plant panels are arranged in rows extending a length of the farm container, and the lighting system includes a plurality of light panels arranged in rows facing each of the rows of the plant panels (see rack assemblies 51 and lamps 77 in Figure 2 of Fogg).

Regarding claim 12 (dependent on claim 11), Fogg discloses a suspension system in each of the plurality of farm containers to suspend one or both of the plant panels and the plurality of light panels (see Figure 2).

Regarding claim 13 (dependent on claim 12), Fogg discloses the suspension system including a trolley system to provide movement of at least a portion of the plant panels or the light panels or both a portion of the plant panels and the light panels.  Column 6, lines 25-28 disclose “guide rails 75 may be provided as shown affixed to the module floor, to constrain motion of the rack assemblies to movements parallel with their width dimensions”.    

Regarding claim 14 (dependent on claim 12), Martin further teaches each plant panel of the plurality of plant panels comprising a plurality of adjacent, integrally formed elongated channels (see plant holder openings 45 in Figure 10), and a mounting fixture disposed on a back wall of the plant panel (Figures 18 and 19 show mounting strap 48 being attached to a wall of the panel which can be considered the back wall) configured to removably suspend the plant panel from the suspension system (Figures 18 and 19 show strap 48 being attached to roller bearings 18, which forms a removable suspension).

Regarding claim 15 (dependent on claim 1), Fogg discloses the irrigation system including a nutrient solution reservoir disposed in the farm container (nutrient tank 81) and a pump connected to the irrigation line (column 4, lines 17-18 disclose “associated pump and control equipment also forming part of the nutrient supply system”.
Martin further teaches an irrigation line disposed to deliver a liquid nutrient solution from the nutrient solution reservoir to an upper end of each plant panel of the plurality of plant panels (nutrient supply piping 22).
Fogg does not explicitly disclose the pump being in the nutrient solution reservoir.  However, it would have bene obvious to a person having ordinary skill in the art to modify Fogg to place the pump in the nutrient solution reservoir in order to directly pump the nutrient from the reservoir and to save space.

Regarding claim 18 (dependent on claim 15), Fogg, Martin, and Sprung do not explicitly disclose the irrigation system in each farm container being in fluid communication with an incoming water line having an input connection at the hub container and a drain line having an output connection at the hub container.  However, Sprung teaches water or nutrients being supplied from a source in the central area 8 as well as excess water and nutrients being drained back to a reservoir in the central area 8.  It would be obvious to a person having ordinary skill in the art to modify Fogg, Martin, and Sprung to have an incoming water line and an output drain connection at the central hub in order to easily provide water for replenishing the nutrient tanks as well as to drain excess water or nutrients from the system.  

Regarding claim 19 (dependent on claim 1), Fogg discloses a plurality of nutrient sources (see nutrient tanks 27 in Figure 1). 
Martin further teaches a nutrient dosing system in each of the plurality of farm containers (see nutrient solution supply piping 22 in Figure 7), comprising a recirculation line disposed to recirculate a liquid nutrient solution from a nutrient solution reservoir (see direction of the arrows in Figure 7), and a line from the nutrient source to the recirculation line to introduce a nutrient into the recirculation line (see lines from nutrient solution reservoir 20 in Figure 7).  

Regarding claim 20 (dependent on claim 19), Martin further teaches the nutrient dosing system further comprising a sensor assembly disposed to sense one or more of pH, electrical conductivity, and temperature of a liquid nutrient solution in the recirculation line.  Column 10, lines 19-21 disclose “the plurality of environmental sensors 62 comprise a nutrient level monitor 63, a pH level monitor 64”.  

Regarding claim 21 (dependent on claim 1), Martin further teaches a control system (microcontroller 50) for automating control of a growing environment within the farm container (column 10, lines 1-46), the control system including one or more processors and memory, and machine-readable instructions stored in the memory (column 9, lines 18-33) that, upon execution by the one or more processors cause the system to carry out operations comprising: receiving communications from the farm container (column 9, lines 29-33, and figure 24), the communications including at least data (column 9, lines 18-33) from one or more of a sensor (column 10, lines 19-29) and equipment within the farm container; and transmitting a communication to the farm container comprising instructions or notifications regarding growing conditions within the contained environment (see the previously listed sections).  

Regarding claim 22 (dependent on claim 21), Fogg as modified by Martin and Sprung further teaches the control system being further operative to carry out operations including receiving communications from the hub container including at least data from one or more of the sensor and the equipment within the one or more farm containers (column 9, lines 29-45 of Martin), and transmitting a communication to a selected one of the farm containers through the hub container (modifying the grow modules 11, 12, 13 of Fogg with the control system of Martin could require communication to the systems within the grow modules).  

Regarding claim 23 (dependent on claim 22), Martin further teaches the transmitted communication including instructions to carry out operations comprising controlling and monitoring one or more of the lighting system (column 9, lines 29-33), the irrigation system (column 9, lines 29-48), and a climate control system (column 9, lines 29-33) within the selected one of the farm containers.  

Regarding claim 25 (dependent on claim 1), Fogg discloses the hub container extends for a linear distance and includes a first side and a second side, and the plurality of farm containers are disposed to extend orthogonally to the linear distance of the hub container on one or both of the first and the second sides of the hub container (see Figure 1).

Regarding claim 26 (dependent on claim 1), Fogg discloses the hub container has a polygonal configuration, and the plurality of farm containers extend radially from sides of the polygonal configuration of the hub container (Figure 1 shows service module 15 being polygonal and grow modules 11, 12, 13 extending radially from the side of service module 15).    

Regarding claim 27 (dependent on claim 1), Fogg, Martin, and Sprung do not disclose an additional hub container connected to the hub container for user passage therethrough, an additional plurality of farm containers connectable to the additional hub container, a user passage extending between the additional hub container and each farm container of the additional plurality of farm containers.  However, would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional hub containers, farm containers, and user passages in order to increase the size and growing capacity of the farm system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 30 (dependent on claim 1), Fogg discloses that the system comprises two or more separate zones, each zone comprising one or more farm containers or one or more hub containers (service module 15 and grow modules 11, 12, 13 comprise separate zones), and wherein the separate zones are configured for different crops, different plant growth conditions, or different customer (see column 6, lines 59-65).

Regarding claim 31 (dependent on claim 30), Fogg discloses the separate zones are configured for different growth conditions (see column 6, lines 59-65).
Fogg does not explicitly disclose the different growth conditions differ according to lighting, temperature, nutrient solution, humidity, plant density, or carbon dioxide concentration.  However, having disclosed zones with different growth conditions for different plants, it would be obvious to a person having ordinary skill in the art to modify the various conditions as needed to accommodate the types of plants being cultivated.

Regarding claim 32 (dependent on claim 1), Fogg as modified by Martin and Sprung further teaches a method of growing a crop, comprising providing the modular farm system of claim 1 (see rejection of claim 1 above), growing a crop within at least one of the plurality of farm containers (see the crops grown throughout the disclosures of Fogg, Martin, and Sprung).  

Regarding claim 33 (dependent on claim 32), Fogg discloses germinating seedlings in a seedling station disposed in one or both of the shared workspace of the hub container or the work zone of the farm containers, and planting seedlings in the grow zone in one or more of the plurality of farm containers.  Column 6, lines 46-54 disclose “the upper surface of the air return plenum housing 33 may be used as a nursery area for starting seeds…As the seedlings grow, they may be transferred initially to the bench area 85 just above, for acclimation to the lighting and other environment conditions of the module itself, before final transplantation into the plant grow gullies 61”.

Regarding claim 35 (dependent on claim 1), Fogg as modified by Martin and Sprung further teaches the hub container including at least one shared utility for distribution among the plurality of farm containers, and wherein the at least one shared utility of the hub container includes the shared incoming water connection and outgoing drain connection (see rejection of the limitations regarding the shared incoming water connection and outgoing drain connection above).  

Claims 16-17 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,292,762 to Fogg in view of US Patent Number 9,241,453 to Martin and US Patent Number 4,996,791 to Sprung, in further view of US Patent Application Number 2018/02134734 by Smith.

Regarding claim 16 (dependent on claim 15), Martin further teaches the irrigation system further includes a plurality of emitters on the irrigation line (see nozzles 43 in Figure 13), 
Fogg, Martin, and Sprung do not explicitly disclose each of the emitters being disposed above an elongated channel in each of the plant panels, and each elongated channel having an open upper end to receive a liquid nutrient solution from the one or more emitters of the plurality of emitters.  However, this limitation is taught by Smith.  Smith discloses a plant irrigation system with a  nutrient solution reservoir 3101 and an irrigation line 3105 disposed to deliver a liquid nutrient solution to an upper end of a plant panel (see Figure 31), having a plurality of emitters 3107 each being disposed above an elongated channel in each of the plant panels, and each elongated channel having an open upper end to receive a liquid nutrient solution from one or more of the emitters of the plurality of emitters (see paragraphs 58-59).  It would be obvious to a person having ordinary skill in the art to modify Fogg, Martin, and Sprung using the teachings from Smith in order reduce the amount of piping needed and to allow gravity to deliver the nutrient solution to the plants.  

Regarding claim 17 (dependent on claim 16), Smith further teaches each elongated channel of the plant panels has an open lower end to discharge liquid nutrient solution to return to the nutrient solution reservoir.  Paragraph 83 discloses “The water/nutrient mix that passes through the entire stack of plant containers and is collected in reservoir 3109 is preferably returned to reservoir 3101 for re-use”.  

Claims 34, 42, and 43 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,292,762 to Fogg in view of US Patent Number 9,241,453 to Martin and US Patent Number 4,996,791 to Sprung, in further view of WO 2017/024353 to Blair.

Regarding claim 34 (dependent on claim 32), Fogg, Martin, and Sprung do not disclose harvesting a mature crop from one or more of the plurality of farm containers, and packaging the mature crop at a packaging station in the shared workspace of the hub container.  However, this limitation is taught by Blair.  Blair discloses a farming system, and paragraphs 101-102 discusses harvesting and packaging the crops at a packaging station 250.  It would be obvious to a person having ordinary skill in the art to modify Fogg, Martin, and Sprung using the teachings from Blair in order to harvest and prepare the crops for transportation and sale.  

Regarding claim 42, Fogg discloses a modular farm system comprising:
A common container (service module 15) and a plurality of farm containers connected to the common container (plant grow modules 11, 12, 13, see Figure 1), each farm container of the plurality of farm containers including a grow zone (plant grow gullies 61 within plant grow rack assemblies 51), and A user passageway between the common container and each of the farm containers (39), wherein the common container and the plurality of farm containers are separate containers (service module 15 and plant grow modules 11, 12, 13 are separate containers), and wherein:
The common container includes a shared workspace (the interior of service module 15 as shown in Figure 1 provides a shared workspace);
Each farm container of the plurality of farm containers includes a work zone (column 6, lines 46-52 disclose “the upper surface of the air return plenum housing 33 may be used as a nursery area for starting seeds…As the seedlings grow, they may be transferred initially to the bench area 85 just above, for acclimation to the lighting and other environment conditions of the module itself”) and a grow zone located therein (plant grow gullies 61 within plant grow rack assemblies 51), a plurality of plant racks mounted for growing plants within the grow zone (grow rack assemblies 51), and a lighting system disposed in the grow zone to provide light for plants growing in the plant racks (lamps 77).
Fogg does not disclose the plant racks being plant panels.  However, this limitation is taught by Martin.  Martin discloses a modular farm system comprising a farm container 1 comprising a plurality of plant panels 40.  It would be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Martin in order to use vertical growth panels to increase the amount of plants that can be grown in each container.  
Fogg does not disclose at least one shared utility for distribution among the plurality of farm containers.  However, this limitation is taught by Sprung.  Sprung discloses a modular farm system having a hub container 8 and a plurality of farm containers 4 that has water supply pipes 50 feeding nozzles 52 to produce a fine mist or cloud over the plants 54 (column 6, lines 58-62), as well as nutrient delivery system 34 to deliver nutrients to the plants (column 6, lines 20-26).  Although Sprung does not explicitly disclose where the water from water supply pipes 50 originate, water supply pipes 50 and nozzles 52 comprise an internal temperature control system, and pipes 42 and nozzles 44 comprise an external temperature control system (column 6, lines 31-57), and column 4, lines 37-41 disclose “Each of the shells over production areas 4 and immature crop development areas 6 is provided with an external spray supply system 40 consisting of a series of pipes supplying water form a source 42 preferably in the central control area 8, and feeding the water through these pipes to spray nozzles 44”.  Sprung also discloses “the systems delivering respectively carbon dioxide and nutrient solution from sources preferably located in the central control area 8 are provided for each of the production areas 4 and immature crop development areas 6” (column 6, lines 20-26).  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung to use a shared source in the central control area 8 to provide the water for the internal water supply pipes 50 as well.  Furthermore, column 7, lines 15-22 disclose the water from nozzles 52 condensing on the interior surface of shell 12 and being collected by collection pipes 58 and returned to a central location, preferably being mixed with nutrients in tanks 38, and column 8, lines 11-12 disclose “excess nutrient not required by the plants, seeds or seedlings is collected and returned to nutrient tanks 38”, and nutrient tanks 38 are shown to be located in the central hub container in Figure 2.  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung in order to have a central source and a central drain system for the water in water supply pipes 50 or the nutrient delivery system 34 so that treatment of the water and the nutrients can be can be stored and processed at one central location.
Fogg does not disclose the shared workspace in the common container including one or more seedling stations for germination of seeds.  However, this limitation is taught by Blair.  Figure 2 and paragraph 107 of Blair disclose a seedling station 210 in the common area of a farm system.  It would be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Blair in order to provide additional areas for germinating seeds or to provide additional area for mature plants.  

Regarding claim 43, Fogg discloses a modular farm system comprising:
A common container (service module 15), a plurality of farm containers connected to the common container (plant grow modules 11, 12, 13, see Figure 1), each farm container of the plurality of farm containers including a grow zone (plant grow gullies 61 within plant grow rack assemblies 51), and A user passageway between the common container and each of the farm containers (39), wherein the common container and the plurality of farm containers are separate containers (service module 15 and plant grow modules 11, 12, 13 are separate containers), and wherein:
The common container includes a shared workspace (the interior of service module 15 as shown in Figure 1 provides a shared workspace);
Each farm container of the plurality of farm containers includes a work zone (column 6, lines 46-52 disclose “the upper surface of the air return plenum housing 33 may be used as a nursery area for starting seeds…As the seedlings grow, they may be transferred initially to the bench area 85 just above, for acclimation to the lighting and other environment conditions of the module itself”) and a grow zone located therein (plant grow gullies 61 within plant grow rack assemblies 51), a plurality of plant racks mounted for growing plants within the grow zone (grow rack assemblies 51), and a lighting system disposed in the grow zone to provide light for plants growing in the plant racks (lamps 77).
Fogg does not disclose the plant racks being plant panels.  However, this limitation is taught by Martin.  Martin discloses a modular farm system comprising a farm container 1 comprising a plurality of plant panels 40.  It would be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Martin in order to use vertical growth panels to increase the amount of plants that can be grown in each container.  
Fogg does not disclose at least one shared utility for distribution among the plurality of farm containers.  However, this limitation is taught by Sprung.  Sprung discloses a modular farm system having a hub container 8 and a plurality of farm containers 4 that has water supply pipes 50 feeding nozzles 52 to produce a fine mist or cloud over the plants 54 (column 6, lines 58-62), as well as nutrient delivery system 34 to deliver nutrients to the plants (column 6, lines 20-26).  Although Sprung does not explicitly disclose where the water from water supply pipes 50 originate, water supply pipes 50 and nozzles 52 comprise an internal temperature control system, and pipes 42 and nozzles 44 comprise an external temperature control system (column 6, lines 31-57), and column 4, lines 37-41 disclose “Each of the shells over production areas 4 and immature crop development areas 6 is provided with an external spray supply system 40 consisting of a series of pipes supplying water form a source 42 preferably in the central control area 8, and feeding the water through these pipes to spray nozzles 44”.  Sprung also discloses “the systems delivering respectively carbon dioxide and nutrient solution from sources preferably located in the central control area 8 are provided for each of the production areas 4 and immature crop development areas 6” (column 6, lines 20-26).  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung to use a shared source in the central control area 8 to provide the water for the internal water supply pipes 50 as well.  Furthermore, column 7, lines 15-22 disclose the water from nozzles 52 condensing on the interior surface of shell 12 and being collected by collection pipes 58 and returned to a central location, preferably being mixed with nutrients in tanks 38, and column 8, lines 11-12 disclose “excess nutrient not required by the plants, seeds or seedlings is collected and returned to nutrient tanks 38”, and nutrient tanks 38 are shown to be located in the central hub container in Figure 2.  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung in order to have a central source and a central drain system for the water in water supply pipes 50 or the nutrient delivery system 34 so that treatment of the water and the nutrients can be can be stored and processed at one central location.
Fogg does not disclose the shared workspace in the common container including a packaging station including a work surface for packaging harvested mature plants from one or more of the plurality of farm container.  However, this limitation is taught by Blair.  Figure 2 and paragraphs 101-102 and 110-111 of Blair disclose a packaging station 250 with a work surface 225 for packaging harvested mature plants from the farm area.  It would be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Blair in order to harvest and prepare the crops for transport and sale.  

Claims 36-37 and 41 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,292,762 to Fogg in view of US Patent Application Number 2016/0198656 by McNamara.

Regarding claim 36, Fogg discloses a modular farm system comprising:
A common container (service module 15); 
A plurality of farm containers connected to the common container (plant grow modules 11, 12, 13, see Figure 1), each farm container of the plurality of farm containers including a grow zone (plant grow gullies 61 within plant grow rack assemblies 51);
A nutrient solution reservoir (nutrient tanks 81);
One or more main tanks containing water (a tank containing liquid nutrients also contains water);
A user passageway between the common container and each of the farm containers (39), wherein
The common container includes a shared workspace (the interior of service module 15 as shown in Figure 1 provides a shared workspace);
Each farm container of the plurality of farm containers includes a plurality of plant racks mounted for growing plants within the grow zone (grow rack assemblies 51), each of the plant racks configured to receive a portion of a mixture of water and  nutrients (column 6, lines 40-45), each of the plurality of plant racks including at least one plant retaining opening formed on or proximal to a surface of the plant panel (see column 5, lines 9-41) and a fluid communication between the plant retaining opening and the mixture of water and nutrients (column 5, lines 13-21).
Fogg does not disclose nutrient dosing features to variably deliver a mixture of water and nutrients, the plant racks being plant panels, a resilient channel including a plant support substrate therein, wherein the plant support substrate is retained within the channel by the resiliency of the channel walls compressing against the plant support substrate, or the fluid communication being a fluid aperture in the plane panel.  However, these limitations are taught by McNamara.  Martin discloses a farming container using a nutrient solution reservoir (1802) and one or more main tanks containing water (see paragraph 35) to variably deliver a mix of water and nutrients (see paragraphs 45-46, 52, and 58), wherein the farm container includes a plurality of plant panels mounted for growing plants within a grow zone (204 ,304), and a resilient channel including a plant support substrate there (grow medium 404, see Figures 4 and 12), wherein the plant support substrate is retained within the channel by the resiliency of the channel walls compressing against the plant support substrate (since Figure 12 shows the substrate held within a channel, the substrate is held within the channel by the resilience of the channel walls compressing against the plant support substrate, since otherwise the channel would expand and be unable to hold the substrate), and also the use of a fluid aperture in the plant panel for introducing the mixture of water and nutrients (aperture for solution delivery from 1204, see Figures 12 and 18).  It would be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from McNamara in order to better control the mixture of nutrients introduced to the plants and to grow the plants vertically in order to improve plant density within the containers.  

Regarding claim 37 (dependent on claim 36), Fogg and McNamara do not disclose the plant support substrate including an open cell foam material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use known types of plant substrates such as open cell foams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 41 (dependent on claim 36), Fogg as modified by McNamara further teaches at least one of the nutrient dosing features and the nutrient solution reservoir is included in each farm container of the plurality of farm containers (Figure 2 of Fogg shows nutrient tank 81 in each farm container and paragraphs 45-48 of McNamara teaches the nutrient dosing feature being included in each farm container).  

Claim 38 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,292,762 to Fogg in view of US Patent Application Number 2016/0198656 by McNamara, in further view of US Patent Number 8,141,294 to Bribach.

Regarding claim 38 (dependent on claim 36), Fogg and McNamara do not disclose a least a portion of the plant panel is flexible and includes at least one pocket comprising the at least one plant retaining opening.  However, this limitation is taught by Bribach.  Bribach discloses a vertical planter panel 100 made of a felt 10 that is folded into a knife pleat configuration to form pockets 14.  It would be obvious to a person having ordinary skill in the art to modify Fogg and McNamara using the teachings from Bribach to use a known type of vertical plant panel that provides natural wicking.

Claim 39 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,292,762 to Fogg in view of US Patent Application Number 2016/0198656 by McNamara, in further view of US Patent Number 9,241,453 to Martin.

Regarding claim 39 (dependent on claim 36), Fogg discloses the irrigation system including a nutrient solution reservoir disposed in the farm container (nutrient tank 81) and a pump connected to the irrigation line (column 4, lines 17-18 disclose “associated pump and control equipment also forming part of the nutrient supply system”.
Fogg does not explicitly disclose the pump being in the nutrient solution reservoir.  However, it would have been obvious to a person having ordinary skill in the art to modify Fogg to place the pump in the nutrient solution reservoir in order to directly pump the nutrient from the reservoir and to save space.
Fogg and McNamara do not disclose an irrigation line disposed to deliver a liquid nutrient solution from the nutrient solution reservoir to an upper end of each plant panel of the plurality of plant panels.  However, this limitation is taught by Martin.  Martin discloses a farm container with plant growth panels and nutrient supply piping 22 to deliver nutrient solution to an upper end of each of the plant panels.  It would be obvious to a person having ordinary skill in the art to modify Fogg and McNamara using the teachings from Martin in order to improve nutrient delivery to the plants.  

Claim 40 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,292,762 to Fogg in view of US Patent Application Number 2016/0198656 by McNamara, in further view of US Patent Number 4,996,791 to Sprung.

Regarding claim 40 (dependent on claim 36), Fogg does not disclose the irrigation system in each farm container is in fluid communication with an incoming water line shared between the plurality of farm containers and a drain line having an output connection shared between the plurality of farm containers.  However, this limitation is taught by Sprung.  Sprung discloses a modular farm system having a hub container 8 and a plurality of farm containers 4 that has water supply pipes 50 feeding nozzles 52 to produce a fine mist or cloud over the plants 54 (column 6, lines 58-62), as well as nutrient delivery system 34 to deliver nutrients to the plants (column 6, lines 20-26).  Although Sprung does not explicitly disclose where the water from water supply pipes 50 originate, water supply pipes 50 and nozzles 52 comprise an internal temperature control system, and pipes 42 and nozzles 44 comprise an external temperature control system (column 6, lines 31-57), and column 4, lines 37-41 disclose “Each of the shells over production areas 4 and immature crop development areas 6 is provided with an external spray supply system 40 consisting of a series of pipes supplying water form a source 42 preferably in the central control area 8, and feeding the water through these pipes to spray nozzles 44”.  Sprung also discloses “the systems delivering respectively carbon dioxide and nutrient solution from sources preferably located in the central control area 8 are provided for each of the production areas 4 and immature crop development areas 6” (column 6, lines 20-26).  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung to use a shared source in the central control area 8 to provide the water for the internal water supply pipes 50 as well.  Furthermore, column 7, lines 15-22 disclose the water from nozzles 52 condensing on the interior surface of shell 12 and being collected by collection pipes 58 and returned to a central location, preferably being mixed with nutrients in tanks 38, and column 8, lines 11-12 disclose “excess nutrient not required by the plants, seeds or seedlings is collected and returned to nutrient tanks 38”, and nutrient tanks 38 are shown to be located in the central hub container in Figure 2.  It would thus be obvious to a person having ordinary skill in the art to modify Fogg using the teachings from Sprung in order to have a central source and a central drain system for the water in water supply pipes 50 or the nutrient delivery system 34 so that treatment of the water and the nutrients can be can be stored and processed at one central location.

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Sprung describes a greenhouse structure 2 and one of ordinary skill in the art would not combine a greenhouse structure with the mobile facilities of Fogg and the mobile grow enclosure of Martin, the combination did not suggest incorporating the entire greenhouse structure of Sprung into the containers of Fogg and Martin.  Sprung discloses a modular growth system, and the cooling and nutrient delivery systems provides teachings that can be applied to the grow containers of Fogg and Martin.
Regarding the argument that Sprung describes an external spray system, Sprung also discloses an internal spray system as well as a nutrient delivery system.  Furthermore, regarding the argument that Sprung is silent regarding how water is provided to the source of the central control area 8, the claim do not require a source for the water, merely that the plurality of farm containers have a shared incoming water connection, and the water and nutrients being provided from the central control area 8 comprises a shared incoming water connection.
Applicant’s arguments regarding the shared outgoing drain connection are moot in view of the current grounds of rejection, as the excess water and nutrient solution being delivered back into the nutrient reservoir in the central control area comprises a shared outgoing drain connection.
Applicant’s arguments regarding the resilient channel are moot in view of the current grounds of rejection.  By the applicant’s arguments and description, the resiliency of the channel wall is the ability to compress the plant support therein, and the channel of McNamara therefore comprises this resiliency since without such a resiliency, the channel would expand and be unable to contain the soil therein.
Regarding the argument that the germination area 210 and racks 300 of Blair are located in the building 100 and therefore are not in a separate building from racks 300, Fogg discloses a growth system formed of separate containers that essentially create separate rooms for different grow areas and a common area.  Blair discloses separate areas in the building for germinating, growing, and harvesting the plants, similar to the different areas formed by the different containers of Fogg, and therefore provides a teaching for a germination station in the shared workspace of a common area of the building, away from the racks 300.  Furthermore, applicant’s Specification does not allege any criticality of whether the common container or farm containers include the one or more seedling stations (see, e.g., claims 2 and 3), and the modification above amounts to merely a rearrangement of the parts of the invention. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Similarly, regarding the argument that the harvesting areas 250 and racks 300 are locating in the building 100, Fogg discloses a growth system formed of separate containers that essentially create separate rooms for different grow areas and a common area, and Blair provides a teaching to package the harvested plants in a different area, away from racks 300.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642